Exhibit 10.49

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made by and between EVERTEC GROUP, LLC, a Puerto Rico limited
liability company (the “Company”), and MORGAN M. SCHUESSLER, JR. (“Executive”
and, collectively with the Company, the “Parties”), as of this 1st day of April,
2015 (the “Effective Date”).

WHEREAS, the Parties previously entered into that certain Amended and Restated
Employment Agreement dated December 17, 2014 (the “Agreement”); and

WHEREAS, pursuant to Section 9(f) of the Agreement the Parties desire to amend
the Agreement to reflect certain changes with respect to the terms, provisions
and conditions set forth therein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1. General. Except as otherwise provided in this Amendment, all capitalized
terms used herein shall have the meanings ascribed thereto in the Agreement.

 

2. Long-Term Incentive Compensation. Section 2(d)(iii) is hereby amended and
restated in its entirety with the following language:

“(iii) Long-Term Incentive Compensation. To the extent that Executive is to be
granted any long-term incentive compensation, such long-term compensation shall
be subject to the terms of the applicable award agreement, the Evertec 2013
Equity Incentive Plan (or any successor plan thereto, the “2013 Plan”) and any
long-term incentive plan adopted under the 2013 Plan. More specifically, within
ten (10) business days of the Start Date, Executive will receive (A) a
restricted stock unit grant equivalent to $2,000,000 which shall vest in
substantially equal installments on the first three anniversary dates of the
Start Date (the “RSU Grant”), subject to Executive’s continued employment by the
Company through each such anniversary date and (B) a restricted stock unit grant
equivalent to no less than $1,950,000, 50% of which shall time vest in
substantially equal installments on January 1, 2016, January 1, 2017 and
January 1, 2018 (subject to Executive being still employed on the applicable
vesting dates) and the remaining 50% of which shall vest and Executive shall
earn between 0% and 200% of such remainder based on the Company’s financial
performance (the attainment of which will be determined by certain performance
metrics established by the Compensation Committee of the Board and the Board
after appropriate consultation with Executive) over the three year period which
starts on January 1, 2015 and ends on January 1, 2018, subject to Executive’s
continued employment by the Company throughout the end of such period.”

 

3. It is understood and agreed by both Parties that all other terms and
conditions of the Agreement, as amended hereby, together with any and all
related documentation, shall remain in full force and effect.



--------------------------------------------------------------------------------

4. In the event of a conflict between the terms of this Amendment and those of
the Agreement, the terms of this Amendment shall govern. This Amendment shall be
governed by the laws of the State of New York.

IN WITNESS WHEREOF, the Parties have executed this Amendment to be binding as of
the Effective Date set forth above, regardless of the actual date of the
execution and delivery hereof.

 

EXECUTIVE     EVERTEC GROUP, LLC By:   /s/ Morgan M. Schuessler, Jr.     By:  
/s/ Frank G. D’Angelo Name:   Morgan M. Schuessler, Jr.     Name:   Frank G.
D’Angelo Title:   President & Chief Executive Officer     Title:   Chairman of
the Board of Directors

 

2